UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/11 - 12/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. MIDAS I N V E S T I N G P H I L O S O P H Y We believe that employing a flexible, quality investing approach can be an important advantage in seeking a superior strategy in volatile markets. We also believe that while adapting to evolving markets can be a challenging process, personal investment planning for the future can be successful by following three simple rules. Commit to a long term investing approach. Follow a regular monthly investment plan. Manage your investment risk by diversifying among the three Midas Funds. MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks capital appreciation and protec-ion against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, large Capitalization growth stocks, and dollar assets. December 31 2011ANNUAL REPORT CONTENTS LETTER TO OUR SHAREHOLDERS 1 PORTFOLIO COMMENTARY Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Performance Graphs/Total Returns 5 Allocation of Portfolio Holdings 6 About Your Fund’s Expenses 7 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 8 Midas Magic 10 Midas Perpetual Portfolio 12 Statements of Assets and Liabilities 16 Statements of Operations 17 Statements of Changes in Net Assets 18 Statements of Cash Flows 19 Notes to Financial Statements 20 Financial Highlights 28 Report of Independent Registered 30 Public Accounting Firm SUPPLEMENTAL INFORMATION Directors & Officers of the Funds 31 Additional Information 33 OPENING YOUR ACCOUNT New Account Application Instructions 34 New Account Application 35 Table of Contents To Our Shareholders At Midas, we consider the following an important investment calculation: 0.26 – 3.0 – 2.74. The first number, 0.26%, is the yield offered one year ago by U.S. Treasury securities maturing in one year, from which we subtract 3.0%, the inflation rate for the most recent one year period, as each was calculated by the U.S. Federal Reserve Board and the U.S. Bureau of Labor Statistics. Now, we derive the important calculation: there was a negative real rate of return, -2.74%, on “riskless” U.S. Treasury securities. Today, the yield on one year Treasuries has dropped to about 0.13%, and we expect inflation to increase and the negative real returns on Treasuries to worsen. The point? We believe at Midas that whether one is planning for financial needs anticipated next year, or for much later, potential returns of income, and the protection and growth of one’s capital, should be considered after accounting for inflation. That is why Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income; Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares; and Midas Magic seeks solely capital appreciation. Fund shares are not, however, federally or FDIC insured, are not deposits or obligations of, or guaranteed by, any financial institution and involve investment risk, including possible loss of principal and fluctuation in value. “At Midas, we attempt to cope with market turbulence, risk, and economic changes by emphasizing quality investing over the long term.” Risk, Planning, and Discovering Opportunities Investors also should understand their ability to accept volatility and risk. At Midas, we attempt to cope with market turbulence, risk, and economic changes by emphasizing quality investing over the long term. Midas Fund seeks mining companies offering financial features. Midas Magic concentrates its portfolio in some of the world’s strongest companies with global operations in insurance, technology, banking, and other industries. Midas Perpetual Portfolio invests in gold and silver, stocks, and bonds, and employs a target asset allocation strategy. This strategy is intended to result in the Fund rebalancing – reducing its exposure to asset categories that may have enjoyed recent, but potentially temporary, investor enthusiasm, and increasing investment in currently out of favor but, hopefully, better value categories. You are most cordially invited to read the following annual reports to shareholders of the Funds in the Midas Family to learn more about their investing results and risks. We then suggest you formulate your own investing goals and take positive steps to implement a plan to seek those goals. Positive steps might include regularly adding to your Midas account pursuant to a long term plan and contributing to a tax advantaged retirement account. In this connection, we suggest you consider one or more of the Midas Funds and the tax advantaged Midas Traditional, Roth, SEP, and SIMPLE IRA. Midas also offers Health Savings Accounts as well as Education Savings Accounts. Forms for all of these plans may be found at www.MidasFunds.com. Sign Up for Electronic Delivery Midas shareholders can also sign up for electronic delivery of their account statements, confirmations, annual and semi annual reports, prospectuses, and other updates. With electronic delivery you get all your Midas information more quickly and conveniently, and it’s stored on the site for up to four years where you can view or print them at any time. Go to www.MidasFunds.com/edelivery for more information.Thank you for investing with Midas! Sincerely, Thomas B. Winmill President Portfolio Commentary Midas Annual Report 2011 - 1 Table of Contents Portfolio Commentary MIDAS Fund Midas Fund invests in gold, silver, platinum, and other natural resources companies in seeking its investment objectives of primarily capital appreciation and protection against inflation and, secondarily, current income. We are pleased to submit this 2011 Annual Report and to welcome new shareholders attracted to its investment objectives and policies who have invested in the Fund directly or through one of the many brokerage firms making the Fund available to its customers. Market Review, Strategies and Outlook In our Semi-Annual report to shareholders, we suggested that gold had the potential to spike as high as $1,700 per ounce by year end due to favorable seasonal and fundamental supply and demand factors. In fact, gold reached a high in the second half of the year of $1,895 per ounce, but probably more due to the U.S. debt ceiling impasse and European sovereign default scare – “fear factors” increasing safe haven demand for bullion. But spikes based on fear factors can reverse as sharply as they rise, and by year end the gold price had dropped over $350, ending the year at $1,531. For all of 2011, gold prices averaged about $1,571 (all prices based on the London pm fix). The gold price has recently continued to strengthen to over $1,700, boosted by the Federal Reserve’s recent hint of ultra-low interest rates until at least 2014. In 2012, we anticipate continued volatility for gold, and investor sentiment to exhibit correspondingly wide swings, but for the overall price direction for 2012 to remain positive. Our view is that intractable U.S. and European fiscal and monetary woes will continue to lead to political crises and currency devaluation, which will outweigh somewhat bearish fundamental supply and demand factors. In brief, while we anticipate bullish demand from foreign central banks buying significantly more gold in response to the U.S. Federal Reserve’s “quantitative easing” – code for U.S. dollar debasement-jewelry and industrial demand is down (bearish), mine supply is up (bearish), and scrap supplies are probably going to remain robust (bearish). But more important than supply and demand, in our estimation, are recent declines in investor confidence and eroding trust in global financial systems and government policies, which could drive more investors to seek gold as an “alternative currency” to store value. We note that, conversely, resurging investor confidence could lead to lower gold prices. At Midas, we seek to monitor the risks inherent in the precious metals sector and position Midas Fund to benefit by seeking quality investments with the potential for capital appreciation. The year witnessed much market volatility, and mining stocks generally underperformed the metal. The Fund’s performance was (35.97)% in 2011, a disappointing result particularly after achieving positive gains of 47.91% in 2010 and 83.88% in 2009. Midas Fund’s strategy in the year was to increase its focus on gold producing companies, reduce leverage, and eliminate a number of platinum, copper, and uranium companies. Our focus on quality and long term investing has been rewarded in the first month of 2012, and we expect more should the valuations of mining companies come back in balance with metal prices. Midas expects to continue emphasizing mining companies offering financial strength, expanding production profiles, increasing cash flow, promising exploration potential, and/or other special growth features. As economic and market conditions and concerns unfold over 2012, the Fund expects its leveraged posture to result in further volatility, but with its portfolio of what we believe to be strong companies at attractive valuations, we believe we can take a long term view to seek capital appreciation. TOP 10 HOLDINGS As of December 31, 2011 1 Goldcorp Inc. 2 Jaguar Mining, Inc. 3 Avocet Mining PLC 4 Newmont Mining Corp. 5 Centerra Gold Inc. 6 Eldorado Gold Corp. Ltd. 7 AngloGold Ashanti Ltd. 8 Kinross Gold Corp. 9 Alamos Gold Inc. 10 IAMGOLD Corp. Top Ten Holdings comprise approximately 66% of total assets. Midas Annual Report 2011 - 2 Table of Contents Portfolio Commentary MIDAS Magic We are pleased to submit this 2011 Annual Report for Midas Magic (formerly Midas Special Fund), which seeks its objective of capital appreciation by investing in quality companies with unique combinations of strength in operations, products, and finances that can potentially offer growth in addition to value. The Fund’s flexible “go anywhere” investment policies permit it to invest in any security type (i.e., common and preferred stocks, bonds, convertible securities, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size. The Fund may also invest in fixed income securities of any issuers without limitation as to credit quality or maturity. In seeking to enhance returns, the Fund may use futures, options, and short sales and may (and currently does) use considerable leverage. In seeking to even further enhance potential returns by earning fee income, the Fund lends its portfolio securities to brokers, dealers, and other financial institutions. Market and Economic Report Stock market performance for the year ended December 31, 2011 was positive, although volatile. Including the reinvestment of dividends in the one year period, the S&P 500 Index returned 2.11%, according to Morningstar, while the Fund enjoyed a total return of 8.62%. The index is unmanaged and is not available for direct investment. In the calendar year 2011, real gross domestic product (GDP), or the output of goods and services produced by labor and property located in the United States, increased only 1.6%, as compared to an increase of 3.1% in 2010, according to a recent report of the U.S. Bureau of Economic Analysis. In an announcement well received by financial markets, to support the moderately expanding economy, the Federal Open Market Committee (FOMC) has indicated that it will keep the target range for the federal funds interest rate at 0% to 0.25% in the near term. While the FOMC has noted that there appears to be some improvement in overall labor market conditions, it seems to view the unemployment rate as elevated and, although household spending has continued to advance, it observes that growth in business fixed investment has slowed and the housing sector remains depressed. Focused, Steady Investment Strategies for the Long Term In these uncertain market conditions, the Fund’s strategy was generally to stay the course, maintain a disciplined but aggressively leveraged investment posture, and concentrate its portfolio in quality companies with attractive valuations. At December 31, 2011, the Fund held shares in just 11 companies and its top ten holdings comprised approximately 98% of its total assets, with over 27% of its common stock portfolio in one holding, Berkshire Hathaway, Inc. The Fund holds predominantly blue chip and other well known companies in its portfolio, including some of the strongest companies with global operations in insurance, technology, and banking. As the Fund pursues its capital appreciation objective, its holdings and allocations are subject to substantial change at any time. TOP 10 HOLDINGS As of December 31, 2011 1 Berkshire Hathaway, Inc. Class B 2 MasterCard, Inc. 3 Google Inc. 4 Apple Inc. 5 Costco Wholesale Corp. 6 Canadian Natural Resources Ltd. 7 Johnson & Johnson 8 JPMorgan Chase & Co. 9 General Electric Company 10 The Travelers Companies, Inc. Top Ten Holdings comprise approximately 98% of total assets. Contact Us for Information and Services Midas Magic’s aggressive approach to quality investing makes it an attractive vehicle for a financial planning program with long term objectives. For a strategy with retirement goals, we believe the Fund can be appropriate for tax advantaged accounts, such as the Midas Traditional, Roth, SEP, or SIMPLE IRA, as well as the Midas Health Savings Account and the Midas Education Savings Account. Forms for all of these tax advantaged plans may be found at www.MidasFunds.com. For more information simply give us a call toll free at 1-800-400-MIDAS (6432). Midas Annual Report 2011 - 3 Table of Contents Portfolio Commentary MIDAS PerpetualPortfolio It is a pleasure to submit this 2011 Annual Report for Midas Perpetual Portfolio and we are delighted to welcome our new shareholders who have invested in the Fund. It is gratifying to see such a welcoming response to the Fund’s objective of preserving and increasing the purchasing power value of its shares over the long term, as well as its track record of past performance and its no charge shareholder services. Economic Report and Fund Strategies Although the U.S. economy was able to show positive growth for 2011, the Federal Open Market Committee (FOMC) has indicated that it anticipates subdued economic conditions, including low rates of resource utilization, to likely warrant exceptionally low levels for the federal funds interest rate at least through late 2014. In these times of low yields, we are particularly pleased to report that while inflation, as measured by the Consumer Price Index, in 2009, 2010, and 2011 increased 2.72%, 1.50%, and 2.96%, Midas Perpetual Portfolio advanced 17.03%, 13.04%, and 0.96%, in each of these respective years. In 2011, Midas Perpetual Portfolio remained true to its core asset allocation strategy in seeking to preserve and increase the value of its overall portfolio in view of these challenging circumstances. This core asset allocation strategy means the Fund generally seeks to invest a “Target Percentage” of its total assets of each of the following categories, consistent with tax planning and monitoring portfolio turnover: Investment Category Target Percentage Gold 20% Silver 5% Swiss Franc Assets 10% Hard Asset Securities 15% Large Capitalization Growth Stocks 15% Dollar Assets 35% Total 100% As a result, during the year, the Fund maintained its focus on investments in gold and silver (through exchange traded funds and mining shares), Swiss franc denominated bonds of the federal government of Switzerland, shares of real estate and natural resource companies, large capitalization growth stocks, and U.S. money market funds. For 2012, the U.S. Congressional Budget Office is projecting modest GDP growth of 2% and unemployment over 8%. The U.S. economic outlook appears to be for a slow economy and a challenging job market, with low interest rates and inflation. TOP 10 HOLDINGS As of December 31, 2011 1 SSgA Money Market Fund 2 SPDR Gold Trust 3 Switzerland Government, 2.5% Notes, due 3/12/16 4 iShares Silver Trust 5 Switzerland Government, 2.25% Notes, due 7/6/20 6 Comcast Corp. 7 Companhia de Bebidas das Americas - AMBEV 8 Apple Inc. 9 Newmont Mining Corp. 10 Anglo American PLC Top Ten Holdings comprise approximately 72% of total assets. Globally, we are concerned by a further slowing of the Chinese economy and the Eurozone’s sovereign debt and banking issues. Nevertheless, we are encouraged by the potential for strength in financial markets derived in part by an accommodative monetary policy and a perception that an economic recovery may occur. The outlook for many of the world’s economies reinforces our view of the potential benefits and risks of the Fund’s investment in a number of different asset categories. Contact Us for Information and Services Since the Fund’s strategies reflect longer term wealth building goals, we believe that it can be especially appropriate for a program of steady monthly investing. To make regular investing in the Fund as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. For information, simply visit www.MidasFunds.com or give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide such information to you, a friend, or a relative. Midas Annual Report 2011 - 4 Table of Contents Portfolio Commentary PERFORMANCE GRAPHS/ TotalReturns (Unaudited) Results of $10,000 Investment January 1, 2002 Through December 31, 2011 The performance graphs show returns of an initial investment of $10,000 in Midas Fund, Midas Magic, and Midas Perpetual Portfolio from 1/1/02 to 12/31/11. Midas Fund is compared to the S&P 500 and the Morningstar Category of Equity Precious Metals funds, an index of 80 funds, 41 of which have been in existence since 12/31/02. Midas Magic is compared to the S&P 500 and the Russell 2000. Midas Perpetual Portfolio is compared to the S&P 500 and Lipper Mixed-Asset Target Allocation Moderate Funds Index (“LMTAMFI”). Results in each case reflect reinvestment of dividends, interest, and distributions but do not reflect a deduction for, if any, short term redemption fees, account expenses, or shareholder taxes. The S&P 500, a broad equity index, and the Russell 2000, a small company index, are unmanaged and fully invested in common stocks. The LMTAMFI is an equally weighted average of the managed mixed-asset target allocation moderate funds tracked by Lipper which reflects certain of the market sectors in which the Fund may invest. You cannot invest directly in an index. Past performance is not predictive of future performance. Prior to December 29, 2008, Midas Perpetual Portfolio (formerly known as Midas Dollar Reserves, Inc.) operated as a money market fund and invested exclusively in securities issued by the U.S. Government, its agencies and instrumentalities. On December 29, 2008, the Fund began operating as a fluctuating net asset value fund pursuant to its current investment objective and policies. The performance included in the table and chart below for the periods commencing on or after January 1, 2002 reflects the Fund’s performance as a money market fund up to December 28, 2008 and thereafter as a fluctuating net asset value fund. The performance information shown also reflects the fees and expenses of the Fund as a money market fund. Results of $10,000 Investment January 1, 2002 Through December 31, 2011 Value as of 12/31/11 % Aggregate Total Return*† % Avg. Annual Return*† Midas Fund $ % % Midas Magic $ % % Midas Perpetual Portfolio $ % % Equity Precious Metals $ % % Russell 2000 $ % % LMTAMFI $ % % S&P 500 $ % % Average Annual Total Return for the Periods Ended December 31, 2011* 1 Year 5 Years 10 Years Midas Fund )% )% % Midas Magic % )% % Midas Perpetual Portfolio % % % * The returns shown do not reflect the deduction of taxes if any, that a shareholder would pay on Fund distributions or the redemption of Fund shares. † For the 10 year period ended December 31, 2011. Midas Annual Report 2011 - 5 Table of Contents Portfolio Commentary ALLOCATION of Portfolio HoldingsÔ December 31, 2011(Unaudited) * Each Fund’s allocation of portfolio holdings uses approximate percentages of its net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Midas Annual Report 2011 - 6 Table of Contents Portfolio Commentary ABOUT Your Fund's Expenses (Unaudited) Fund shareholders may incur two types of costs:(1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2011 to December 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, SARSEP, and SIMPLE-IRAs), and certain other retirement accounts. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. EXPENSE ANALYSIS TABLE Beginning Account Value July 1, 2011 Ending Account Value December 31, 2011 Expenses Paid During Period July 1, 2011-December 31, 2011(a) Annualized Expense Ratio Midas Fund Actual $ $ $ % Hypothetical (b) $ $ $ % Midas Magic Actual $ $ $ % Hypothetical (b) $ $ $ % Midas Perpetual Portfolio Actual $ $ $ % Hypothetical (b) $ $ $ % (a) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half year, divided by 365, to reflect the one half year period. (b) Assumes 5% total return before expenses. Midas Annual Report 2011 - 7 Table of Contents Financial Statements MIDAS Fund
